PER CURIAM.
Evidence that plaintiff paid out money for defendant, and between certain dates rendered services to defendant, which' plaintiff considers worth a certain sum of money, does not warrant a conclusion that defendant is under any liability. No request or-reasonable occasion for paying the money or rendering the service-being shown, no liability to the plaintiff exists. The affidavit upon-which the warrant was issued shows no facts from which it can be in- • ferred that any money is due plaintiff, no request or reasonable occasion to lay out the money or render the service specified being shown..
The judgment will be reversed, and a new trial ordered, with costL to appellant to abide the event.